Citation Nr: 1401159	
Decision Date: 01/10/14    Archive Date: 01/23/14

DOCKET NO.  10-11 272	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Entitlement to service connection for depression.  

2.  Entitlement to service connection for posttraumatic stress disorder (PTSD).  

3.  Whether new and material evidence has been received to reopen a claim for service connection for a skin disorder.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

R. Giannecchini, Counsel


INTRODUCTION

The Veteran had active military service from August 1987 to December 1991.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2013).  38 U.S.C.A. § 7107(a)(2) (West 2002).

This matter comes to the Board of Veterans' Appeals (Board) following an appeal of an August 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Huntington, West Virginia.  Jurisdiction over the Veteran's claims folders was transferred to the RO in Roanoke, Virginia.  

In December 2013, the Veteran testified before the Board in Washington, DC.  A transcript of that hearing is associated with the claims folders.  Subsequent to his hearing, the Veteran submitted private psychiatric treatment records with a waiver of initial RO consideration.  The records are accepted for inclusion into the record on appeal and will be available for review by the RO in light of the remand of this case, as outlined below.  

Finally, with regard to the benefit sought for a skin disorder, in a May 2007 rating decision, the RO denied the Veteran's claim for service connection for a skin disorder.  Of record at that time and considered by the RO were VA treatment records documenting hyperpigmented skin lesions of the dorsum of the left foot.  A punch biopsy of the lesions revealed findings consistent with chronic dermatitis and the impression was lichen simplex chronicus.  In June 2007, the Veteran was provided notice of the adverse May 2007 decision but did not appeal.  In the above noted August 2009 rating decision, the RO addressed whether the Veteran had submitted evidence to reopen his claim for service connection for a skin disorder.  Most recently, in a May 2013 supplemental statement of the case (SSOC), the RO noted that it had reopened the Veteran's claim.  

Here, regardless of what the RO has done, the Board must still address the question of whether new and material evidence has been received to reopen the claim for service connection for a skin disorder.  This is so because the issue goes to the Board's jurisdiction to reach the underlying claim and adjudicate the claim on the merits.  In other words, the Board is required to first consider whether new and material evidence is presented before the merits of a claim can be considered.  See Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001).  Hence, the Board has characterized the appellant's claim for service connection for a skin disorder as a claim to reopen.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2013).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.  


REMAND

VA's duty to assist includes a duty to make reasonable efforts to assist a claimant to obtain evidence necessary to substantiate the claim.  38 C.F.R. § 3.159(c) (2013).  This duty includes obtaining "relevant records" in the custody of a Federal department or agency, such as the Social Security Administration (SSA).  38 C.F.R. § 3.159(c)(2).  Relevant records are those that relate to the injury or disease for which the claimant is seeking benefits and have a reasonable possibility of helping to substantiate the Veteran's claim.  See Golz v. Shinseki, 590 F.3d 1317, 1321 (Fed. Cir. 2010).  There must be specific reason to believe the records may give rise to pertinent information to conclude that they are relevant.  Id at 1323.  

A private psychiatric note, dated in October 2011, notes that the Veteran was homeless, receiving food stamps, and also receiving supplemental security disability income (SSDI) from the SSA.  A November 2012 VA treatment record likewise identifies the Veteran as receiving SSDI as does a May 2013 Report of General Information (VA Form 21-0820).  The Board finds there is reason to believe that SSDI records may give rise to pertinent information that could have a bearing on the Veteran's claims on appeal.  In this regard, although the Veteran appears to receive a great deal of his treatment through the VA healthcare system and is also receiving care from a private psychiatrist, and many of these records are associated with the claims folders, the SSDI records may contain additional evidence (e.g., medical examination(s) undertaken by the SSA) that could have a bearing on the Veteran's current appeal.  Therefore, the RO should take the necessary steps to obtain any available SSDI records in accordance with 38 C.F.R. § 3.159(c)(2).  

Also, with regard to the private psychiatric care noted above, a review of the claims folders reflects medical records associated with the Veteran's treatment dated no later than November 2013.  During his December 2013 Board hearing, the Veteran testified that he was continuing to receive treatment from Dr. Smothers.  The records also reflect treatment with a "Dr. Felton."  The RO should also take the necessary steps to obtain any available records from Dr. Smothers or Dr. Felton in accordance with 38 C.F.R. § 3.159(c)(1).  

Accordingly, the case is REMANDED for the following action:

(This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2013).  Expedited handling is requested.)

1.  Obtain any available VA treatment records dated since May 2013.  

2.  Ask the Veteran to identify all VA and private health care providers who have treated him for his skin and psychiatric disorders.  After securing any necessary releases, the RO should attempt to obtain these records.  Notice to the Veteran of an inability to obtain any identified private records should be in accordance with 38 C.F.R. § 3.159(e).  

With regard to the above, the Veteran should specifically be asked to complete and provide a medical release (VA Form 21-4142) to obtain treatment records from Dr. Smothers and/or Dr. Felton, noted as his treating psychiatric providers through the Community Services Agency (Fihankra Place).  (Records associated with the claims folders appear to be dated no later than November 2013.)  

3.  Contact the SSA directly and request copies of all pertinent information in awarding the Veteran SSDI benefits.  If the records cannot be obtained after reasonable efforts have been made, notify the Veteran of the attempts made and why further attempts would be futile, and allow him the opportunity to provide such records, as provided in 38 C.F.R. § 3.159(e).  

4.  After undertaking any other development deemed appropriate, re-adjudicate the issues on appeal to include those psychiatric treatment records received by the Board since the May 2013 SSOC.  If any benefit sought is not granted, furnish the Veteran and his representative with an SSOC and afford them an opportunity to respond before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
JAMES L. MARCH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).


